Citation Nr: 0943709	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back condition.  

2.  Entitlement to a disability rating in excess of 10 
percent for status-post bunionectomy of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's spouse




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to 
December 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  

The issues of entitlement to service connection for low back 
strain and increased rating for status-post bunionectomy of 
the right foot are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  An April 1992 rating decision that denied service 
connection for a low back condition was not appealed.

2.  In correspondence dated in November 2006 the Veteran 
requested that his previously denied claim for service 
connection for a low back condition be reopened.

3.  Evidence compiled after the April 1992 rating decision, 
including his testimony during the July 2009 Board hearing, 
constitutes new and material evidence and raises a reasonable 
possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The April 1992 rating decision denying service connection 
for a low back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 1992 the RO denied 
service connection for a low back condition on the basis that 
the Veteran did not have a low back condition that could be 
related to service.  A notice of disagreement was not filed, 
and the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In November 2006 the Veteran requested his previously denied 
claim for service connection for a low back condition be 
reopened.  In a rating decision dated in February 2007 the RO 
issued a decision reopening the claim and denying service 
connection for a low back condition as the evidence did not 
show the condition was related to the injury incurred in 
service.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for a low back condition is based on the same 
diagnosis and factual basis as the time the case was last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Board has rephrased the issues on appeal.  The Veteran's 
claim was previously denied and that determination is final.  
While the RO may have determined in its February 2007 rating 
decision that new and material evidence had been presented, 
and reopened the claim on that basis, that determination is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996), Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

The evidence of record at the time of the April 1992 rating 
decision included the Veteran's service treatment records 
(STRs) that showed that the Veteran complained of and 
received treatment for chronic low back pain.  Evidence since 
the April 1992 rating decision includes the Veteran's 
testimony during the July 2009 Board hearing.  He testified 
that he was playing basketball for his company and that he 
fell and landed on his lower back.  He stated that he went to 
the hospital and that he was treated and eventually placed on 
a permanent physical profile due to his low back.  He also 
testified that he had been receiving treatment for his low 
back since separation from service.  The Board must presume 
the credibility of this evidence for the purpose of reopening 
the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that it is material since it provides evidence 
potentially relating a current disorder to service.  It thus 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection.  New and material 
evidence having been found, the Veteran's claim for service 
connection for a low back condition must be reopened.  38 
C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for a 
low back condition is granted, and, to that extent only, the 
appeal is granted.


REMAND

Service connection - lower back condition

Having reopened the Veteran's claim for service connection 
for a lower back condition, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim 
for service connection must be remanded for further 
evidentiary development. 

STRs show that the Veteran injured his lower back playing 
basketball in February 1989.  He was treated for low back 
pain until separation.  A November 1991 separation 
examination noted his spine to be tender at the L4, L5 region 
with spasm.  The examiner noted that the Veteran had chronic 
low back pain and that he was on permanent profile at 
discharge.

In March 1992 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he was playing basketball in service 
when he had the onset of low back pain.  Physical examination 
revealed full range of motion in the low back without spasm.  
Straight leg raises were normal.  There was no atrophy.  
Diagnosis was negative low back.  

Private medical records include an April 1992 report that 
showed that the Veteran injured his back at work while 
cleaning around a warehouse.  An x-ray was negative.  
Chiropractic records dated in October 1995 showed that the 
Veteran complained of pain in his lower back that increased 
with activity.  He stated that he experienced burning, 
tingling, sharp pain, stiffness, numbness, and nagging pain.  

VA medical records show that the Veteran has complained of 
and received treatment for low back pain.  In January 2004 
the Veteran was diagnosed with chronic low back pain.  A 
radiology report revealed probable degenerative disc disease 
at L5-S1 with spondylitic changes.  A May 2004 CT scan of the 
lumbar spine revealed a normal back.  A November 2006 CT scan 
revealed a normal lumbar spine and mild osteoarthritis in the 
sacroiliac joints bilaterally.  An August 2008 psychology 
consultation showed the Veteran complaining of chronic low 
back pain for the past 20 years as a result of a basketball 
accident in service.  

During the July 2009 Board hearing the Veteran testified that 
he has been receiving treatment for his lower back 
immediately since leaving service.  He also testified that he 
received treatment for his lower back at the VA medical 
center in Dallas.  The Veteran also raised the issue of 
service connection for his low back condition as secondary to 
his service-connected right foot.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has not been afforded a VA examination.  In 
light of the information above, the Veteran should be 
accorded a C&P spine examination for an opinion as to 
whether any current low back condition is caused by or 
related to service.

Increased rating - right foot bunionectomy

During the July 2009 Board hearing, the Veteran testified 
that his right foot condition has worsened since the most 
recent examination, which was conducted in January 2007.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his right foot disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95, 60 Fed. 
Reg. 43, 186 (1995) (To the extent the claimant asserts the 
disability in question has undergone an increase in severity 
since the time of the last examination, a new VA examination 
is required).  Thus, the Board has no discretion and must 
remand this claim.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Dallas VA Medical 
Center dating from February 1992 to the present and from the 
Memphis VA Medical Center dating from February 18, 2009, to 
the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Dallas VAMC dating from February 1992 
to the present and from the Memphis 
VAMC dating from February 18, 2009, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a low back 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in the report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he 
has had with his back since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that a current low back 
disorder was incurred during active 
military service.  In that regard, 
the examiner's attention is 
specifically directed to the 
Veteran's July 2009 testimony, which 
constitute competent and credible 
evidence that the Veteran's fell 
during a basketball game in service 
and injured his back.  If the 
examiner finds that it is not related 
to his active service, the examiner 
should provide an opinion as to 
whether any low back disability is at 
least as likely as not (50 percent 
probability or greater) proximately 
due to or the result of the service-
connected right foot condition.  If 
the examiner responds in the negative 
then an opinion should be provided as 
to whether any low back disability 
found is at least as likely as not 
(50 percent probability or greater) 
aggravated by the service-connected 
right foot condition.  A complete 
rationale must be set forth in the 
report provided.

3.  After obtaining the above 
records, schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
severity of his service-connected 
right foot disability (status-post 
bunionectomy).  The examiner should 
review the claims folder and should 
note that review in the examination 
report.  A rationale for all opinions 
must be provided.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be conducted, and all findings should 
be  reported in detail.  The opinion 
should specifically address the 
following: 

a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
the right foot disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
feet.  

c)  Describe findings as to any 
weakness, fatigability, 
incoordination, or excess motion.

d)  Describe the presence or absence 
of pain, as well as functional 
impairment.  

e)  State what impact, if any, the 
right foot disability has on the 
Veteran's employment and daily living 
activities and whether such 
disability has resulted in any 
periods of hospitalization.

4.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefits 
sought remain denied, the Veteran and 
his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


